Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed May 18, 1973, upon a conviction of criminal possession of a dangerous drug in the fifth degree, on a plea of guilty, the sentence being one year’s imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to five years’ probation. As so modified, sentence affirmed and case remitted to the Criminal Term to fix the conditions of probation and for proceedings to direct defendant to surrender himself to said court in order that execution of the sentence, as herein modified, be resumed. Hopkins, Acting P. J., Martuseello, Latham and Cohalan, JJ., concur.